      Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              JACKSON DIVISION

BRADLEY AND KRISTAN STUBBLEFIELD,                                            PLAINTIFFS
husband and wife

VS.                                             CIVIL ACTION NO. 3:15cv18HTW-LBA

SUZUKI MOTOR CORPORATION,                                                  DEFENDANTS
a foreign corporation;
NISSIN KOGYO CO., LTD
a limited liability company


PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S EMERGECNY
       MOTION TO DISQUALIFY MIKE MALOUF, JR. (DOC. 350)


       COME NOW Plaintiffs Bradley Stubblefield and Kristan Stubblefield and file this

Response in Opposition to Defendant’s Emergency Motion to Disqualify Mike Malouf, Jr.

(Doc. 350) and show the court the following:

                                    INTRODUCTION

       The lengths to which Defendant Suzuki Motor Corporation (“SMC”) will go to tilt

the scales of justice in its favor know no limits. While professing utter disdain at the

prospect of having to call Mike Malouf, Jr. (Malouf, Jr.) as witness, SMC, not the plaintiffs,

have listed him a “may call” witness. While the parties have attempted to negotiate a

stipulation of facts which would obviate the need for SMC to call Malouf, Jr. as a witness,

SMC is only willing to consider a version of “half-truths” that fit facts favorable to the

defense, rather than the “whole-truth” which contains facts that are both favorable and

unfavorable to both sides. Moreover, in an attempt to avoid the possible testimony of
      Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 2 of 10



Jennifer Lind, which is clearly hearsay,1 SMC insists that Plaintiffs waive both their

hearsay objections to Ms. Lind’s testimony, and their right to either cross examine Ms.

Lind or present rebuttal testimony. When the plaintiffs propose a fair stipulation without

waiving objections to Ms. Lind’s proffered testimony, SMC files the instant motion to

disqualify lead counsel two business days before the trial is set to start. For the reasons set

forth herein, SMC’s motion is without merit and due to be summarily denied.

     ADDITIONAL FACTS NECESSARY TO PROPERLY CONSIDER SMC’S
                            MOTION

         1.       SMC’s version of the facts grossly distorts Malouf Jr.’s testimony as a whole,

which is used to bolster its argument that Paragraph 6 of its proposed stipulation is

complete and accurate.

         2.       Paragraph 6 of the proposed stipulation does not accurately reflect Malouf

Jr.’s testimony. The relevant portions of his testimony are quoted below:

         Q:       So what do you recall happening out there ·that day as far as what you
                  observed Mr. Lind do?

         A:       I recall him making several loops. I recall asking him if he felt like the
                  brake was responsive, as he's familiar with his bikes. He said no. I
                  said, "Can we quantify that? Is there any way we can decide? Do we
                  -- can we quantify it?" We had no instrumentation out there. And he
                  said, "Well, I'll try to" -- there were lines out there. He was going to
                  try to start applying the brake at one line and see how far it would go.
                  He was not able -- he was not capable of stopping when the line came
                  up. And so that's all I recall. I was sitting there. He could not do that.
                  I said, "Well, look, we need – we need something. We need

1
  In Doc. 319, the Court recognized that Ms. Lind’s proposed testimony was hearsay, but noted that the residual
exception may apply: “Accordingly, this court recognizes that the residual exception may apply, and, if so, and
defendants may call Jennifer Lind as a witness. Still, before this court announces its final decision on this point, this
court wants to hear from Jennifer Lind and how, when, where, and before whom, this alleged conversation occurred.
Further, this court wants to know what remuneration, if any, her son received from plaintiffs, or was owed by plaintiffs
at the time of his death. This inquiry is to proceed out of the presence of the jury before she is to testify.” Doc. 319 at
p. 4.
        Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 3 of 10



                    instrumentation or something to try to record this." We certainly didn't
                    have anything. So we stopped doing everything. We weren't able to
                    get any relevant information out of it other than a general opinion,
                    which we already had, that the brakes were not being responsive.

Malouf, Jr. Depo p.34/8 – 35/4.2

           Q:       How do you know whether or not the front brake engaged or not?

           A:       That was just my observation of whether or not it locked up.

           Q:       So were you looking for the wheel to lock up?

           A:       I was.

Malouf, Jr. Depo p.37/15- 21.

           3.       Perhaps most telling about the lengths to which SMC seeks to distort the truth

in this case is the selective quoting from Malouf, Jr.’s testimony on page 38 3 of his depo.

Below is the quoted portion, followed by the next question and answer which were omitted

in bold italics.

           Q:       So when you say that the front brake engaged on this last final lap at
                    speeds 28 to 30, then the front -- you say the front brake engaged, so
                    the front wheel was locked?

           A:       Yes.

           Q:       You observed it locked?

           A:       Yes.

           Q        And it skidded?

           A:       I don't know that it skidded but it – it came -- it had more force than
                    anything else. But no, did I -- I did not observe it skidding. I do I
                    believe it came very close to locking up, as Mr. Hoover will say.
                    Now, whether or not it's – I did not observe it skidding or locking up



2
    The entire transcript of Malouf Jr.’s deposition is attached hereto as Exhibit A.
3
    To SMC’s credit, it did attach page 38 to its Motion in its entirely
    Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 4 of 10



              like I would any other lockup, but, yes, it -- it came very close of not
              locking up.

Malouf, Jr. depo., p. 38/2-17.

       Q      When you say the front wheel you observed lock up, how long was it
              locked up? What was the duration in seconds or distance?

       A:     It was not a second. It was no distance. I mean, it was -- it would come
              to a slow stop. It

       Q:     Okay.

       A:     The -- the bike, as I observed that one time, he did not -- the -- of
              course, I can't see his hand movement, but he was not going full speed
              and it locked up and it took several seconds and it drug. That did not
              happen. What happened was he was going, it came to a very slow stop,
              and then seconds before the bike came to a complete stop, the wheels
              locked at that point. So –

       Q      The front wheel?

       A:     The front wheel stopped.

       Q:     Okay.

       A:     But it was at the end of a rolling stop. It was not a lockup as you
              would observe on a car or anything else like that.

Malouf, Jr. depo p.39/19 – 40/14.

       4.     An honest reading of Malouf Jr.’s testimony is that the front brake did not
work properly during the testing, and to the extent it may have “locked”, that occurred at
low speed a moment or two before the motorcycle came to a stop.
                  ARGUMENT AND CITATION OF AUTHORITY

       A. Disqualification is Not Warranted

       The overarching principle for courts in deciding whether to disqualify a lawyer who

may be a witness is whether the testimony would be prejudicial to the lawyer’s client.

Mississippi Rule of Professional Conduct 3.7(a) provides:
        Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 5 of 10



           A lawyer shall not act as advocate at a trial in which the lawyer is likely to
           be a necessary witness except where: (1) the testimony relates to an
           uncontested issue; (2) the testimony relates to the nature and value of legal
           services rendered in the case; or (3) disqualification of the lawyer would
           work substantial hardship on the client.

As such,

           The rationale of the rule rests on the premise that there exists a conflict of
           interest when an advocate is asked to be a witness. The rule disqualifies a
           lawyer where there is a likelihood that the lawyer will be a necessary witness.
           This rule then is not an immunity from testifying by the advocate witness,
           but it is a limitation on advocacy.

Pearson v. Parsons, 541 So.2d 447, 451-52 (Miss. 1989).

           Interpreting Rule 3.7, the Mississippi Bar reasons that “[a] lawyer representing a

client in pending litigation may continue the representation after he learns or it is obvious

that he … may be called as a witness on behalf of the adverse party unless it is apparent

that the testimony is or may be prejudicial to the client.” Ethics Opinion Number 122 of

the Mississippi Bar, Rendered Sept. 5, 1986, Amended April 6, 2013.4 This is consistent

with the Fifth Circuit’s interpretation of Model Rule 3.7. See, Horaist v. Doctor’s Hosp.

of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001) (“[I]f a lawyer discovers during litigation

that he ‘may be called as a witness other than on behalf of his client, he may continue the

representation until it is apparent that his testimony would prejudice his client.’”) (quoting

Model Rules of Professional Conduct 3.7(c)). “‘Testimony is considered prejudicial under

this Rule if it is so adverse to the client’s side that the bar or the client might have an interest

in discrediting the testimony,’ and the movant has the burden of establishing prejudice with

specificity.” Id. at 267 (quoting Smith v. New Orleans Fed. Sav. & Loan Ass’n, 474 F.Supp.

4
    Ethics Opinion Number 122 is attached hereto as Exhibit B and incorporated herein by express reference.
    Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 6 of 10



742, 749-50 (E.D. La. 1979)). Moreover, “[i]n the rare case where the attorney’s testimony

is needed to protect the client’s interest, not only may the attorney testify—justice requires

that he do so.” Pearson v. Parsons, 541 So.2d 447 (Miss. 1989) (superseded by statute on

other grounds as recognized by McDaniel v. Cochran, 158 So.3d 992 (Miss. 2014)).

       “‘Disqualification cases are governed by state and national ethical standards

adopted by the court.’” Liberty Mut. Ins. Co. v. Tedford, 644 F.Supp.2d 753, 766 (N.D.

Miss. 2009) (quoting Fed. Deposit Ins. Co. v. U.S. Fire Ins. Co., 50 F.3d 1304, 1311 (5th

Cir. 1995)). “‘[M]otions to disqualify are substantive motions which are decided under

federal law.’” Id. (quoting FDIC, 50 F.3d at 1312). “‘All of the facts particular to a case

must be considered, in the context of the relevant ethical criteria and with meticulous

deference to the litigant’s rights.’” Id. (quoting FDIC, 50 F.3d at 1314). “The party

seeking the disqualification of an attorney bears the burden of proving that disqualification

is warranted.” Abney v. Wal-Mart, 984 F. Supp. 526, 528 (E.D. Tex. 1997) (citing Islander

East Rental Program v. Ferguson, 917 F.Supp. 504, 508 (S.D.Tex. 1996).

“‘Disqualification is a severe remedy [and] courts must adhere to an exacting standard

when considering motions to disqualify so as to discourage their use as a dilatory trial

tactic.’” Id. (quoting Spears v. Fourth Court of Appeals, 797 S.W.2d 654, 656 (Tex.

1990)).

       SMC fails to articulate a legitimate basis for disqualification. Although SMC

identifies Malouf, Jr. as a “may call” witness, its Motion is premised on “the possibility

that Plaintiffs may call Mike Malouf Jr. as a rebuttal witness.” Doc. 350 at p.5. As such,

Malouf, Jr. cannot be disqualified solely on the basis that he may be called to testify on
     Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 7 of 10



behalf of his clients. Horaist, 255 F.3d at 266. Importantly, Plaintiffs would not consider

calling call Malouf, Jr. as a rebuttal witness if they thought his testimony would be adverse

or prejudicial to their interests. Id. at 267. There is, therefore, no risk that Plaintiffs would

seek to discredit Malouf, Jr.’s testimony if he is called on their behalf. Id. Rather, Plaintiff

will only call Malouf, Jr. if necessary to advance their interests.

        “Waiver of a motion for disqualification of counsel is proper where the delay in

moving for a disqualification is for an extended period of time, or where it is done on the

eve of trial.” Id. at 530 (citing Trust Corp. of Montana v. Piper Aircraft Corp., 701 F.2d

85, 87-88 (9th Cir. 1983)(finding waiver where disqualification not raised for more than

two and a half years after notice of representation, and raised on the eve of trial)); see also,

Central Milk Producers Co-op. v. Sentry Food Stores, Inc., 573 F.2d 988, 992 (8th Cir.

1978)(waiver found where disqualification motion brought more than two years after

notice of representation); Employers Ins. of Wausau v. Albert D. Seeno Constr. Co., 692

F.Supp. 1150, 1165-66 (N.D. Cal. 1988) (waiver where disqualification motion not made

until well over a year after the moving party became aware of conflict). Here, both factor

warrant denial of SMC’s motion. On October 5, 2016, SMC filed a Motion to Compel

asking this Court to order Malouf, Jr. to sit for a deposition. Doc. 85. This Motion was

granted on February 28, 2017 and SMC took Malouf, Jr.’s deposition on September 11,

2017. As such, SMC has known for over two years that Malouf, Jr. could be called as a

witness at trial.    SMC, however, waited until the eve of trial before seeking his

disqualification. Because SMC waited for an extended period of time before filing the

instant Motion, it has waived any objection to Malouf, Jr. representing Plaintiffs at trial.
     Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 8 of 10



       B. Rule 615 Does Not Authorize Sequestration of Malouf Jr.

       Fed. R. Evid. 615 provides:

       At a party's request, the court must order witnesses excluded so that they
       cannot hear other witnesses' testimony. Or the court may do so on its own.
       But this rule does not authorize excluding:

       (a) a party who is a natural person;

       (b) an officer or employee of a party that is not a natural person, after being
       designated as the party's representative by its attorney;

       (c) a person whose presence a party shows to be essential to presenting the
       party's claim or defense; or

       (d) a person authorized by statute to be present.

       SMC argues that the exception provided by paragraph (c) does not apply because

Plaintiffs have two other lawyers. That is incorrect.

       Mike Malouf, Jr. is lead counsel in this case and has the client relationship with the

plaintiffs. Neither Mike Malouf Sr. nor Randy Edwards have met with the plaintiffs, their

medical providers or other fact witnesses. Malouf Jr. has attended all depositions taken by

SMC, whereas Malouf Sr. and Edwards have only attended one each. Edwards has taken

one deposition in this case, Josh Knepper, an OSI witness which the court has excluded.

Malouf Sr. has taken none. Edwards has experience with Jeff Hyatt on direct examination

and SMC’s experts Todd Hoover and Kevin Breen on cross examination in the Johns trial

in Georgia in February. While Edwards and Malouf Sr. may take an extra witness or two

each in the trial of this case, their prior experience reflects the likely division of labor in

the trial of this case. It would be impossible to present the trial of this case if Malouf Jr.

was sequestered.
     Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 9 of 10



                                    CONCLUSION

       WHEREFORE Plaintiffs pray upon this Court for an order denying Defendant

Suzuki Motor Corp.’s Motion to Disqualify Mike Malouf, Jr. from representing them

during the trial of this matter.

       This 2nd day of November, 2018.

                                         BRADLEY AND KRISTAN STUBBLEFIELD

                                         By: /s/ Michael J. Malouf
                                               Attorney for Plaintiffs


MICHAEL J. MALOUF, SR., ESQ.
MSB NO. 1843
MALOUF & MALOUF, PLLC
501 E. Capitol St.
Jackson, MS 39201
(601) 948-4320
    Case 3:15-cv-00018-HTW-LRA Document 351 Filed 11/02/18 Page 10 of 10




                             CERTIFICATE OF SERVICE

       I, Michael J. Malouf, attorney for Plaintiffs, do hereby certify that I have this day
filed with the clerk of court, via the ECF system, a true and correct copy of the above and
foregoing PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
EMERGECNY MOTION TO DISQUALIFY MIKE MALOUF, JR. (DOC. 350), which
sent electronic notification of such filing to all counsel of record.

       DATED this the 2nd day of November, 2018.

                                          /s/ Michael J. Malouf
                                          Michael J. Malouf
